DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been presented for examination.
Claim Objections
Claim 7 is objected to because of the following informalities:  On line 3, please replace “the data center” with “a data center”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13, 18-19, 24-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al [Ahmed] WO 2010/017429.
Referring to claim 1, Ahmed teaches the processor comprising:
One or more circuits to use one or more neural networks to adjust one or more flow control valves, of a liquid cooling system for a data center, to control a variation in liquid flow rate across the data center [abstract, 0008, 0038-0039, 0054].
Referring to claim 6, Ahmed teaches sensors for reporting environmental data such as temperature and flow rate for respective locations for use in control of the cooling system [0006-0007 and 0031].
Referring to claims 13, 18-19, 24-25 and 30, these are rejected on the same basis as set forth hereinabove.  Ahmed teaches the system and therefore teaches the method and instructions performing the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14, 16, 20, 22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claims 1, 6, 13, 18-19, 24-25 and 30 above, and further in view of Johnson et al [Johnson] PGPUB 2020/0208854.
Referring to claim 2, while Ahmed teaches the invention substantially above, it is not explicitly taught to configure the liquid cooling as a reverse return setup.  Johnson teaches liquid cooling in a data center wherein the piping to a plurality of components in the data center is configured in a reverse return layout [0058, 0067].  It would have been obvious to one of ordinary skill in the art to configure Ahmed to implement a reverse return setup with the cooling system because doing so would ensure a more balanced flow to the components as taught by Johnson.  It should be noted that by definition, reverse return provides similar lengths between each component with respect to the total length of the supply and return lines for each component.
Referring to claim 4, Ahmed teaches cooling racks in a data center [0038].
Referring to claims 14, 16, 20, 22, 26 and 28, these are rejected on the same basis as set forth hereinabove.
Claims 5, 7-9, 11-12, 17, 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and Johnson as applied to claims 1-2, 4, 6, 13-14, 16, 18-20, 24-26, 28 and 30 above, and further in view of Slaby et al [Slaby] EP 3383154.
Referring to claim 5, while Ahmed and Johnson teach the invention substantially as claimed above, it is not explicitly taught to maintain the variation in liquid flow rate below a maximum variation threshold.  Slaby teaches controlling the amount of cooling while balancing the flow rate to the different components within the data center by controlling both flow control valves and pump speeds [0019, 0024].  It would have been obvious to include the teachings of Slaby into the Ahmed-Johnson combination because it would provide a way to adjust an amount of cooling to the different loads in a data center while still being able to maintain balance in the cooling system to avoid differences in pressure amongst those loads.
Referring to claims 7-9, 11-12, 17, 23 and 29, these are rejected on the same basis as set forth hereinabove.
Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue in substance that 1) Ahmed fails to teach a “variation in liquid flow rate” when in read in light of the specification; 2) Ahmed refers to an HVAC system without reference to the “variation in liquid flow rate” as recited in claim 1; 3) one skilled in the art would not interpret the cited references to teach using a neural network to control variation in the liquid flow rate
Referring to applicants first argument, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If applicant wishes for specific differences to be interpreted in the claims, those differences would need to be presented in said claims.
Referring to applicants second argument, Ahmed explicitly states that the CRAC unit can also be a liquid coolant unit.  In addition, Ahmed specifically states that “for liquid coolant units the valves can be modulated to control the amount of liquid coolant being supplied to the unit” [0039 Emphasis added].  Modulating valves to control an amount of liquid being supplied to the unit exactly describes varying a flow rate.  By definition, a closed valve reduces a flow rate to 0 while a completely open valve allows for a maximum flow rate.  Intermediate flow rates are also possible with partial opening/closing of the valves.
Referring to applicants third argument, as stated above, Ahmed does explicitly teach varying flow rate of liquid coolant by modulating valves.  In addition, Ahmed further teaches using a neural network to generate a simulated control law before implementing said control law to control the air conditioning system [0008].  Because Ahmed teaches that a CRAC unit (i.e. air conditioning system) can be packaged as a liquid coolant unit [0039], it is clear that the same control law determined via neural network is equally applicable to the liquid cooling embodiment as it is to the air-cooling embodiment.
Allowable Subject Matter
Claims 3, 10, 15, 21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, including the one or more control valves to control the liquid into or out of the individual components in a reverse return configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        10/3/22